DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. Regarding at least claims 1 and 18, the applicant argues the rejection under 35 U.S.C 102(a)(1) is improper over Kang US 2004/0119901 because Kang fails “a thickness of the optical path length adjusting layer varies in the second region, in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position and increases after the second position, and the first optical path length in the first region is longer than the second optical path length in the second region”. The Examiner respectfully disagrees.
(The Examiner note: The Examiner interprets a first electrode and a second electrode differently from the previous the Final rejection).
Thus, the Examiner maintains the rejection. 

Claim Objections
Claims 3 and 6 objected to because of the following informalities:  
Claim 3, line 3, the phase “the first electrode” should be “the second electrode” because claim 1, lines 13 and 14 cited “an optical path length adjusting layer between the liquid crystal layer and the second electrode” and referring to fig.13 of the current application.
first electrode, the liquid crystal layer, the second electrode, and the counter substrate are in this order on the drive substrate” because claim 1, lines 13 and 14 cited “an optical path length adjusting layer between the liquid crystal layer and the second electrode” and referring to fig.13 of the current application.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 9, 10, 12, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang US 2004/0119901.

    PNG
    media_image1.png
    560
    766
    media_image1.png
    Greyscale

Regarding claim 1, Kang discloses a liquid crystal display device, in at least figs.8, 7 and 1, comprising: 
a plurality of pixels, wherein each pixel (see fig.8 shows one of the pixies) of the plurality of pixels includes: 
a first electrode (356 shown in fig.7 and fig.8 has the same layer);
a second electrode (424) opposed to the first electrode (see fig.8); 
a liquid crystal layer (470) between the second electrode and the first electrode; 
a first region (a region overlaps with V portion of 424, see annotated fig.8 above), wherein the first region has a first optical path length between the first electrode and the second electrode (see fig.8); 

wherein a thickness of the liquid crystal layer in the second region is equal to a thickness of the liquid crystal layer in the first region (see fig.8); and 
an optical path length adjusting layer (426) between the liquid crystal layer and the second (see fig.8), 
wherein Reply to Office Action of July 30, 2021a thickness of the optical path length adjusting layer varies in the first region and the second region (see fig.8),
in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position (the lowest portion of the first region, see fig.8 above) and decreases after the first position (see fig.8 above), 
in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position (the highest portion of the second region, see fig.8 above) and increases after the second position (see fig.8 above), and 
the first optical path length in the first region is longer than the second optical path length in the second region (see fig.8).
Regarding claim 3, Kang discloses comprising an alignment film (an alignment film, para.60 discloses there is an alignment film with similar refractive index as 426) between the optical path length adjusting layer and the liquid crystal layer in the first region, and between the second electrode and the liquid crystal layer in the second region, wherein the alignment film is on a planarized surface across the first region and the second region (para.60 discloses 426 is a planarization layer).  
Regarding claim 4, Kang discloses a drive substrate (410 or 450); and a counter substrate (450 or 410) opposite to the drive substrate, wherein the first electrode, the liquid crystal layer, and the second electrode are between the drive substrate and the counter substrate (see fig.8).  
Regarding claim 6, Kang discloses the first electrode, the liquid crystal layer, the second electrode, and the counter substrate (410) are in this order on the drive substrate (450)(see fig.8).  
Regarding claim 7, Kang discloses an area of the first region is equal to an area of the second region in each pixel of the plurality of pixels (424 is a wave shape, so that an area of the first region and an area of the second region can be equal to each other in each pixel of the plurality of pixels).  
Regarding claim 9, Kang discloses the plurality of pixels is in a matrix form (Fig.8 has the plurality of pixels is in a matrix form as shown in fig.1A).  
Regarding claim 10, Kang discloses the first region is in a band shape across the plurality of pixels (424 is a wave shape).
Regarding claim 12, Kang discloses the optical path length adjusting layer has a curved cross-sectional shape (see fig.8).  
Regarding claim 13, Kang discloses the thickness of the optical path length adjusting layer in the second region is smaller than the thickness of the optical path length adjusting layer in the first region (see fig.8).  
Regarding claim 18, Kang discloses an electronic apparatus, in at least figs.8, 7 and 1, including: a liquid crystal display device (see fig.8), the liquid crystal display device comprising: 

a first electrode (356 shown in fig.7 and fig.8 has the same layer);
a second electrode (424) opposed to the first electrode (see fig.8);
a liquid crystal layer (470) between the second electrode and the first electrode; 
a first region (a region overlaps with V portion of 424, see annotated fig.8 above), wherein the first region has a first optical path length between the first electrode and the second electrode (see fig.8); 
a second region (a region overlaps with other portions besides V portions of 424, see annotated fig.8 above), wherein the second region has a second optical path length between the first electrode and the second electrode (see fig.8), 
wherein a thickness of the liquid crystal layer in the second region is equal to a thickness of the liquid crystal layer in the first region (see fig.8); and 
an optical path length adjusting layer (426) between the liquid crystal layer and the second electrode (see fig.8),
wherein Reply to Office Action of July 30, 2021a thickness of the optical path length adjusting layer varies in the first region and the second region (see fig.8),
in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position (the lowest portion of the first region, see fig.8 above) and decreases after the first position (see fig.8 above), 
in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position (the highest portion of the second region, see fig.8 above) and increases after the second position (see fig.8 above), and 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 9, 10, 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight US 2004/0046911 in view of Kang US 2004/0119901.
Regarding claim 1, McKnight discloses a liquid crystal display device, in at least figs.3-4, 6 and 13-19, comprising: 
a plurality of pixels (see fig.4 shows one of the pixel, see figs.13-19), wherein each pixel of the plurality of pixels includes: 
a first electrode (82); 

a liquid crystal layer (80) between the second electrode and the first electrode; 
a first region (region with 78B), wherein the first region has a first optical path length (the length in the first region) between the first electrode and the second electrode; 
a second region (region with 78A), wherein the second region has a second optical path length (the length in the second region) between the first electrode and the second electrode, 
wherein a thickness of the liquid crystal layer in the second region is equal to a thickness of the liquid crystal layer in the first region (see fig.4 and para.21); and 
an optical path length adjusting layer (86, or 86 with 88) between the liquid crystal layer and the second electrode, and
wherein the first optical path length in the first region is longer than the second optical path length in the second region (see fig.4).
McKnight does not explicitly disclose a thickness of the optical path length adjusting layer varies in the first region and the second region, in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position and decreases after the first position, in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position and increases after the second position.
Kang discloses a liquid crystal display device, in at least fig.8, a thickness of the optical path length adjusting layer (426) varies in the first region (a region overlaps with V portion of 424)(see annotated fig.8 above) and the second region (see annotated fig.8 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the optical path length adjusting layer varies in the first region and the second region, in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position and decreases after the first position, in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position and increases after the second position as taught by Kang in the liquid crystal display device of McKnight for the purpose of improving the uniformity of the cell gap.
Regarding claim 2, McKnight discloses a difference between the first optical path length and the second optical path length is 1/4 of a wavelength λ of light that enters the liquid crystal layer (para.11). 
Regarding claim 3, McKnight discloses an alignment film (a liquid crystal alignment layer, para.43) between the optical path length adjusting layer and the liquid crystal layer in the first region, and between the second electrode and the liquid crystal layer in the second region, wherein the alignment film is on a planarized surface across the first region and the second region (see fig.4). 
Regarding claim 4, McKnight discloses a drive substrate (76 or 84); and a counter substrate (84 or 76) opposite to the drive substrate, wherein the first electrode, the liquid crystal layer, and the second electrode are between the drive substrate and the counter substrate (see fig.4). 
Regarding claim 6, McKnight discloses the first electrode, the liquid crystal layer, the second electrode, and the counter substrate (76) are in this order on the drive substrate (84)(see fig.4). 
Regarding claim 7, McKnight discloses an area of the first region and an area of the second region are equal to each other in each pixel of the plurality of pixels (see figs.4, 13, 14, 16 and 19). 
Regarding claim 9, McKnight discloses the plurality of pixels is in a matrix form (see figs.13-19). 
Regarding claim 10, McKnight discloses the first region is in a band shape across the plurality of pixels (see fig.13). 
Regarding claim 12, Kang discloses the optical path length adjusting layer has a curved cross-sectional shape (see fig.8) for the purpose of improving the uniformity of the cell gap (para.60). The reason for combining is the same as claim 1.
Regarding claim 13, Kang discloses the thickness of the optical path length adjusting layer in second region is smaller than the thickness of the optical path length adjusting layer in the first region (see fig.8) for the purpose of improving the uniformity of the cell gap (para.60). The reason for combining is the same as claim 1.
Regarding claim 14, McKnight discloses the optical path length adjusting layer (86 with 88) includes silicon oxide (para.43 discloses the optical path length adjusting layer includes sio2). 
Regarding claim 15, McKnight discloses the liquid crystal display device comprises a transmissive liquid crystal display device (see para.4, 38 and 45 disclose the liquid crystal display device can be a transmissive liquid crystal display device when the layer 78 is transparent). 
Regarding claim 18, McKnight discloses an electronic apparatus, in at least figs.3-4, 6 and 13-19, including:
a liquid crystal display device (75), a liquid crystal display device comprising: 
a plurality of pixels (see fig.4 shows one of the pixel, see figs.13-19), wherein each pixel of the plurality of pixels includes: a first electrode (82); a second electrode (78) opposed to the first electrode; and a liquid crystal layer (80) between the second electrode and the first electrode; 
a first region (region with 78B), wherein the first region has a first optical path length (the length in the first region) between the first electrode and the second electrode; 
a second region (region with 78A), wherein the second region has a second optical path length (the length in the second region) between the first electrode and the second electrode, 
wherein a thickness of the liquid crystal layer in the second region is equal to a thickness of the liquid crystal layer in the first region (see fig.4 and para.21); and 

wherein the first optical path length in the first region is longer than the second optical path length in the second region (see fig.4).
McKnight does not explicitly disclose a thickness of the optical path length adjusting layer varies in the first region and the second region, in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position and decreases after the first position, in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position and increases after the second position.
Kang discloses an electronic apparatus, in at least fig.8, a thickness of the optical path length adjusting layer (426) varies in the first region (a region overlaps with V portion of 424)(see annotated fig.8 above) and the second region (see annotated fig.8 above), in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position (the lowest portion of the first region, see fig.8 above) and decreases after the first position (see fig.8 above), in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position (the highest portion of the second region, see fig.8 above) and increases after the second position (see fig.8 above) for the purpose of improving the uniformity of the cell gap (para.60).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the optical path length adjusting layer varies in the first region and the second region, in the first region, .

Claims 2, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang US 2004/0119901 as applied to claim 1 above, and further in view of McKnight US 2004/0046911.
Regarding claim 2, Kang does not explicitly disclose a difference between the first optical path length and the second optical path length is 1/4 of a wavelength λ of light that enters the liquid crystal layer.
McKnight discloses a liquid crystal display device, in at least fig.4, a difference between the first optical path length (the length in the region with 78B) and the second optical path length (the length in the region with 78A) is 1/4 of a wavelength λ of light that enters the liquid crystal layer (80)(para.11) for the purpose of forming a reflective display (para.11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a difference between the first optical path length and the second optical path length is 1/4 of a wavelength λ of light that enters the liquid crystal layer as taught by McKnight in the liquid crystal display device of Kang for the purpose of forming a reflective display.
Regarding claim 14, Kang does not explicitly disclose the optical path length adjusting layer includes silicon oxide.  
McKnight discloses a liquid crystal display device, in at least fig.4, the optical path length adjusting layer (86 with 88) includes silicon oxide (para.43 discloses the optical path length adjusting layer includes sio2) for the purpose of forming the optical path length adjusting layer with a flat surface (para.42).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical path length adjusting layer includes silicon oxide as taught by McKnight in the liquid crystal display device of Kang for the purpose of forming the optical path length adjusting layer with a flat surface (para.42).
Regarding claim 15, Kang does not explicitly disclose the liquid crystal display device comprises a transmissive liquid crystal display device.
McKnight discloses a liquid crystal display device, in at least fig.4, the liquid crystal display device comprises a transmissive liquid crystal display device (see para.4, 38 and 45 disclose the liquid crystal display device can be a transmissive liquid crystal display device when the layer 78 is transparent) or a reflective liquid crystal display device (para.4 and fig.4) for the purpose of forming a liquid crystal display device (para.4, 38 and 45).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the liquid crystal display device comprises a transmissive liquid crystal display device or a reflective liquid crystal display device as taught by McKnight in the liquid crystal display device of Kang in order 


Contact information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim US Patent 6459463 (figs.1A-3) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JIA X PAN/Primary Examiner, Art Unit 2871